Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about January 12, 1995, which adjudicated respondent a juvenile delinquent and placed him with the Division for Youth in a limited secure facility for up to 18 months, following a fact-finding determination that respondent committed acts which, if committed by an adult, would constitute the crimes of rape in the first degree and sodomy in the first degree, unanimously affirmed, without costs.
*273Respondent’s motion to suppress identification testimony was properly denied. The identification was not suggestive where the complainant sat in an unmarked police car and pointed out respondent, whom she recognized, from encounters prior to the crime, to the detective.
The presentment agency proved beyond a reasonable doubt that respondent committed rape in the first degree, where complainant’s testimony indicated that when she informed respondent that she did not want any sexual contact with him, he disregarded her protests, restrained complainant, and forced her to submit to sexual intercourse with him (see, Matter of Dakota EE., 209 AD2d 782).
Finally, the Family Court appropriately placed respondent with the Division for Youth because of his history of uncontrolled aggressive behavior. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.